       Case 2:19-cv-04670-GEKP Document 28 Filed 03/11/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMAR GRIFFIN,
                     Plaintiff                            CIVIL ACTION

              v.

SETH BETANCOURT,                                          No. 19-4670
              Defe11,dant

                                         ORDER

       AND NOW, this 11th day of March, 2021, upon consideration of Defendant's Motion for

Summary Judgment (Doc. No. 20), the Court's prior orders extending Plaintiffs time to respond

(Doc. Nos. 22, 23), Plaintiffs Motions for Summary Judgment (Doc. Nos. 24, 26), and

Defendant's Response in Opposition to Plaintiffs Motion and Reply in Further Support of

Defendant's Motion (Doc. No. 25), it is ORDERED that:

       1. Defendant's Motion (Doc. No. 20) is GRANTED.

       2. Plaintiffs Motions (Doc. Nos. 24, 26) are DENIED.

      3. The Clerk of Court shall mark this case CLOSED for all purposes, including statistics.




                                                  UNITED STATES DISTRICT JUDGE




                                              1
